Citation Nr: 1037339	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The appellant had service from February 1999 to March 1999, a 
period of 12 days.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
anything further is required.  


REMAND

Appellant is seeking service connection for a left knee 
disability, identified as degenerative joint disease and 
instability, which he contends results from an injury in service.  
Specifically, he reports that his left knee gave out after he 
marched all day on the first day of Basic Military Training.  
Service records reflect that he underwent an enlistment physical 
examination on February 9, 1999, at which time no knee disorders 
were noted.  He entered active duty on February 22, 1999, and on 
February 24, he was diagnosed with instability of the anterior 
cruciate ligament and medial collateral ligament of the left leg.  
Although the appellant stated that he had a right knee injury and 
surgical repair in 1995, he did not endorse a prior left knee 
disability.  Nonetheless, his left knee disorder was found to be 
a pre-existing condition which precluded military service, and he 
was administratively separated.  The medical examiner noted in 
February 1999 that the condition had not been aggravated by 
service.  

The record contains medical evidence which indicates that 
degenerative joint disease of the left knee was confirmed by x-
ray in March 2005.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to service, 
and (2) that the disease or injury was not aggravated by service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury 
increased in severity during service before VA meets both of 
these burdens.  See VAOPGCPREC 3-2003.

In this case, no disability was noted upon entry, and the 
appellant asserts that he did not have a pre-existing left knee 
disability.  In support of his claim, he cites the enlistment 
examination of February 9, 1999, in which no musculoskeletal 
defects were found.  An examination is necessary to determine the 
nature and likely etiology of the appellant's claimed left knee 
disability.

The Board observes that the February 9 examination also was 
silent for any history of right knee defects or surgery; however, 
the Veteran reported later that same month that he had undergone 
surgery of his right knee in 1995.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and likely 
etiology of his claimed left knee disability.  
The claims folder must be made available to 
the examiner for review.  The examiner should 
conduct a thorough examination, including any 
and all necessary evaluations, studies, and 
tests, and provide a diagnosis for any pathology 
found.  Based on the examination and review of 
the record, the examiner must answer the 
following questions:

(a)	Does the evidence of record clearly 
and unmistakably show that the 
appellant had a left knee disorder that 
existed prior to his entry onto active 
duty?

(b)	If the answer is yes, does the 
evidence of record clearly and 
unmistakably show that the preexisting 
left knee disorder was not aggravated 
by service or that any increase in 
disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c)	If the answer to either (a) or (b) is 
no, is it at least as likely as not 
that the appellant's left knee disorder 
had its onset in service?

A rationale for each opinion should be 
set forth in the report provided.  If the 
requested opinions cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion would be 
speculative.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the appellant an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009). 




